DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 1, 2021 has been entered. Claims 1-15, 17, 18-23 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed February 1, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, 2nd to last line, the term “it” should be replaced with a part name.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 8528623 B2) in view of Goldenberg (US 7210513 B2).
Regarding claim 1, Roberts teaches a retractable material enclosure system 10 comprising: an encasement 12 and a drum member 26 contained within the encasement 12 for retaining a retractable material 24; a retractor spring 104 contained within the drum member 

    PNG
    media_image1.png
    756
    598
    media_image1.png
    Greyscale

Goldenberg teaches the first cavity (113b, capable of securing a material bar) and second cavity (113a, capable of securing a magnet) have a same width (see figure 3A) as an interior width of the frame (113, extractor member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Roberts with two cavities having same width as internal width of the member, as taught by Goldenberg, to make the extractor member slim and streamlined for aestethic appeal, economy of material or manufacture as some non-limiting examples..
Regarding claim 2, Roberts teaches the retractable material enclosure system 10 further comprising (Fig. 12) an encasement cap 109 in an interference fit with an opposite end of the encasement 12.
.
Claims 4-10, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Goldenberg as applied to claims 1-3 above, in view of Moriya (US 7370685 B2). 
Regarding claim 4, Roberts in view of Goldenberg teaches all of the elements of the current invention as stated above except the caps having a locating tongue and guide members with an elongated groove.
Moriya teaches the encasement cap 13 and the encasement spring cap 14 each include a locating tongue (labeled in fig. 2) and the top 4 and bottom 5 guide members each include an elongated groove (labeled in fig. 2) along their entire length such that the locating tongues of the encasement cap 13 and the encasement spring cap 14 can fit into (shown in fig. 2) an end of the elongated groove of the top guide member 4 and bottom guide member 5, respectively, to align the encasement 2 with the top 4 and bottom 5 guide members and to enable the extractor member 6 to glide along (shown in fig. 3) a top of the elongated grooves.

    PNG
    media_image2.png
    723
    621
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roberts in view of Goldenberg to incorporate the teachings of Moriya to provide a locating tongue to the encasement cap and an elongated groove to the guide members. Doing so would allow the encasement to easily align with the top and bottom guide members, as recognized by Moriya.
Regarding claim 5, Roberts in view of Goldenberg teaches a top of the receiver member 19 is in alignment with (shown in fig. 1) the top guide member 16 and a bottom of the receiver member 19 is in alignment with (shown in fig. 1) the bottom guide member 18 such that the first magnet 86 contained within (shown in fig. 7) the extractor member 14 and the second receiver magnet 90 contained within (shown in fig. 7) the receiver member 14 adhere to one 
Regarding claims 6-8, Roberts in view of Goldenberg teaches all of the elements of the current invention as stated above except the extractor member with a handle and a handle tab.
Moriya teaches (claim 6) the retractable material enclosure system further comprising at least one handle 7 connected to the extractor member 6;
(claim 7) at least one handle includes a handle tab (see Fig. 2 and 4 for example) which prevents the extractor member 6 from touching the drum member (an edge of 2) when the material 8 is retracted onto the drum member (inside of 2);
(claim 8) the retractable material enclosure system comprising two handles 19, 20 with each handle connected to an opposite side (Col. 6, lines 6-11) of the extractor member 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roberts in view of Goldenberg to incorporate the teachings of Moriya to provide a handle and handle tab to the extractor member. Doing so would allow user to slide the extractor member easily and prevent it from hitting the drum member.
Regarding claim 9, Roberts in view of Goldenberg teaches all of the elements of the current invention as stated above except a first and second extractor plug connected to the extractor member. 
Moriya teaches a first extractor plug 31 in an interference fit with an end of the extractor member 6 (Fig. 3) and a second extractor plug 32 in an interference fit with an opposite end of the extractor member 6 (Fig. 3).

Regarding claim 10, Roberts in view of Goldenberg teaches a first bushing 107 located between the drum member 26 and the encasement spring cap 29 and fixed within an end of the drum member 26 with a clearance fit spline (Col. 7, lines 50-56) and a second bushing (labeled in fig. 12) located between the drum member 26 and the encasement cap 109 and fixed within an opposite end of the drum member 26 with a clearance fit spline.

    PNG
    media_image3.png
    726
    540
    media_image3.png
    Greyscale

Regarding claims 21 and 23, Roberts in view of Goldenberg teaches all the elements in claim 1 and top 16 and bottom 18 guide members each having a length extending (see figure 1) 
Moriya teaches a step shaped interior surface (labeled below) with an elongated rectangular shaped groove (labeled below) located beneath a surface of an uppermost step of the step shaped interior surface.

    PNG
    media_image4.png
    492
    586
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Roberts in view of Goldenberg with step shaped interior surface and elongated groove, as taught by Moriya, to enable the extractor member to glide along the surfaces of the uppermost steps.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Goldenberg as applied to claim 1 above, and further in view of Lang (US 6463983 B1) and Goldenberg (US 6701994 B2).
Regarding claim 11, Roberts in view of Goldenberg teaches the encasement 12 comprises a smooth opening (labeled in fig. 12) for guiding the material 24 back onto the drum member 26 when the material 24 is retracted, but is silent concerning a mounting clip, a mounting clip cavity, a sealing strip cavity, a snap fit member, a locating tab, and an opening.
Lang teaches the encasement 13 comprises a mounting clip cavity 161 and the retractable material enclosure system further comprises at least one mounting clip 16 having a snap fit member 162, a locating tab 136, and an opening (a hole for a screw 21, shown in fig. 10A) for mounting the mounting clip 16 to a structure wherein the snap fit member of the mounting clip snap fits within the mounting clip cavity 161 of the encasement 13.
Goldenberg teaches the encasement 15 comprises a sealing strip cavity (labeled in fig. 5).

    PNG
    media_image5.png
    511
    484
    media_image5.png
    Greyscale

. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Poppema (US 6478070 B2) in further view of Roberts (same as applied above), Cordova (US 7331369 B2), Goldenberg (same as applied above), and Hummel (US 20150361718 A1).
Regarding claim 12, Poppema teaches a double door retractable material enclosure system (shown in fig. 46) comprising : a first top guide member (22, left) in horizontal alignment (shown in fig. 46) with a second top guide member (22, right) wherein the first and second top guide members are connected (Col. 23, lines 51-54) by a top receiver (432, top) so that the first extractor member (115, left) can be guided (Col. 8, lines 59-64) from the first encasement (84, left) to the top receiver (22, left) and the second extractor member (115, right) can be guided (Col. 8, lines 59-64) from the second encasement (84, right) to the top receiver (432, top); and a first bottom guide member (24, left) in horizontal alignment (shown in fig. 46) with a second bottom guide member (24, right) wherein the first and second bottom guide members are connected (Col. 23, lines 51-54) by a bottom receiver (432, bottom) so that the first extractor member (115, left) can be guided (Col. 8, lines 59-64) from the first encasement (84, right) to the bottom receiver (432, bottom) and the second extractor member (115, right) can be guided (Col. 8, lines 59-64) from the second encasement (84, right) to the bottom receiver (432, bottom. Poppema teaches all the elements of the current invention as stated above except 
Roberts teaches a retractable material enclosure system 10 comprising: a first encasement 12; a first drum member 26 contained within the first encasement 12 for retaining a first retractable material 24; a first retractor spring 104 contained within the first drum member 26; a first spring spline 103 having one end in an interference fit with the first retractor spring 104 and another end in a clearance spline fit within an inside of the first drum member 26 (Col. 7, lines 22-25); a first encasement spring cap 29 in an interference fit (Col. 8, lines 20-21) with an end of the first encasement 12 and a first encasement cap in an interference fit with an opposite end of the first encasement for retaining the first drum member 26 within the first encasement 12; a first extractor member 14 having a magnet cavity 88, a material bar cavity (labeled in Fig. 7), and an opening (labeled in Fig. 7) in communication with the material bar cavity (shown in Fig. 7); a first material bar (labeled in Fig. 7) contained within the material bar cavity (labeled in Fig. 7) of the first extractor member 14; a first magnet 86 contained within the magnet cavity 88 of the first extractor member 14; a first material 24 having a first end connected to the first drum member 26 and a second opposite end connected to the first material bar (labeled in Fig. 7) such that the first material 24 passes through the opening (labeled in Fig. 7) in the first extractor member 14 and is capable of being rolled about the first drum member 26 (Col. 4, lines 5-9). 

Goldenberg teaches the first cavity (113b, capable of securing a material bar) and second cavity (113a, capable of securing a magnet) have a same width (see figure 3A) as an interior width of the frame (113, extractor member).
Hummel teaches the bottom guide member 34 has a height that is less than (see figure 4a-b) a height of the top guide member 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a double door enclosure system of Poppema with the retractable material system, as taught by Roberts, to provide a retractable screen and its features within a double door opening for use (for example); and provide Poppema with two cavities having same width as internal width of the member, as taught by Goldenberg, to make the extractor member slim, aestethically appealing, easier to manufacture or enhanced for economy for example. Also, it would have been obvious to one of ordinary skill in the art to provide the second extractor member of Poppema or the modified Poppema with a magnet, as taught by Cordova, to secure both doors in closed position by magnets; and provide Poppema with bottom guide members having less height than top guide members, as taught by Hummel, to achieve desire aesthetic.
Regarding claim 13, Roberts teaches a retractable material enclosure system 10 further comprising a locking system 30 wherein the top and bottom receivers are top 32 and bottom 34 lock pin receivers each having first openings therein (Col. 5, line 63 – Col. 6, line 3) for receiving 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the modified Poppema with locking as taught by Roberts in order to secure the system in position.
Regarding claim 14, Poppema teaches the double door retractable system comprises the first extractor (115, left) and the second extractor (115, right); and Roberts teaches (claim 13) the locking mechanism installed in one door. Therefore it would be obvious to apply same locking mechanism to additional retractable systems of the modified Poppema in order to provide additional security upon closing.
Claims 15, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Poppema in view of Roberts, Cordova, Goldenberg, and Hummel, as applied to claims 12-14, and further in view of Moriya.
Regarding claims 15, Poppema in view of Roberts, Cordova, Goldenberg, and Hummel teaches all of the elements of the current invention as stated above except a first top extractor plug having a channel therein which contains a portion of one of the opposing pair of lock pins wherein the first top extractor plug is contained within a top of the main lock cavity of the first extractor; and a first bottom extractor plug having a channel therein which contains a portion of the other one of the opposing pair of lock pins wherein the first bottom extractor plug is contained within a bottom of the main lock cavity of the first extractor.
Moriya teaches a top extractor plug 31 is contained within a top of the first extractor member 6 (Fig. 3) and first bottom extractor plug 32 is contained within a bottom of the first extractor 6 (Fig. 3).
Roberts teaches having a channel 58 which contains a portion of one of the opposing pair of lock pins (32, 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a double door system of the modified Poppema with the extractor plugs, as taught by Moriya, to seal the extractor members. Also, it would be obvious to put channel for locking pins into extractor plugs in order to locking system to work.
Regarding claim 17, Moriya teaches a retractable material enclosure system further comprising two handles (19, 20) with each of the two handles (19, 20) connected to an opposite side of the first extractor member 6.

Moriya teaches the first top guide member 4 and the first bottom guide member 5 each have a step shaped interior surface (labeled in fig. 2 above) with an elongated groove (labeled in fig. 2 above) along their entire length located beneath a surface of an uppermost step of the step shaped interior surface and the top 13 and bottom 14 receivers each include opposing locating tongues (labeled in fig. 2) where an opposing locating tongue (labeled in fig. 2) of the top receiver 13 fits into an end of the elongated groove (labeled in fig. 2) of the first top guide member 4, and an opposing locating tongue (labeled in fig. 2) of the bottom receiver 14 fits into an end of the elongated groove (labeled in fig. 2) of the first bottom guide member 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Poppema in view of Roberts, Cordova, Goldenberg, and Hummel with the top and bottom guide members having a step shaped interior surface and elongated groove, as taught by Moriya, to securely fix the top and bottom receivers.
Regarding claim 22, Poppema in view of Roberts, Cordova, Goldenberg, and Hummel teaches all of the elements of the current invention as stated above except each of the first and second top guide members and each of the first and second bottom guide members have a step shaped interior surface with an elongated rectangular shaped groove located beneath a surface of an uppermost step of the step shaped interior surface thereby enabling the first and second extractor members to glide along the surfaces of the uppermost steps.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Poppema in view of Roberts, Cordova, Goldenberg, and Hummel with step shaped interior surface and elongated groove, as taught by Moriya, to enable the extractor member to glide along the surfaces of the uppermost steps.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Poppema in view of Roberts, Cordova, Goldenberg, and Hummel, as applied to claim 12 above, and further in view of Lang.
Regarding claim 20, Poppema in view of Roberts, Cordova, Goldenberg, and Hummel teaches all of the elements of the current invention as stated above, but is silent concerning a mounting clip, a mounting clip cavity, a sealing strip cavity, a snap fit member, a locating tab, an opening, and a second encasement.
Lang teaches a first mounting clip 16 having a snap fit member 162, a locating tab 136, and an opening (a hole for a screw 21, shown in fig. 10A) for mounting the first mounting clip 16 to a structure wherein the snap fit member 162 of the first mounting clip 16 snap fits within a mounting clip cavity 161 contained within the first encasement 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the double door retractable material enclosure system of Poppema in view of Roberts, Cordova, Goldenberg, and Hummel with a mounting clip, a . 
Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.
In claim 1, the limitations such as “the magnet cavity 113a and the material bar cavity 113b have a same width as the interior width of the extractor member 113” is taught by Goldenberg and “a receiver member 19 having a magnet cavity (labeled in Fig. 7); and a second receiver magnet 90 securely contained within the magnet cavity (labeled in Fig. 7) of the receiver member 19 such that it fills (shown in fig.7 below) the magnet cavity and covers (see figure 8) opposing outer surfaces (edges) of the magnet cavity” is taught by Roberts. The examiner would like to point out that the edges (shown in below) are part of the outer surface.

    PNG
    media_image6.png
    443
    392
    media_image6.png
    Greyscale


The applicant’s arguments are not found persuasive and are not commensurate with the rejection as now provided above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/             Primary Examiner, Art Unit 3634